ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_09_EN.txt. 366




              DECLARATION OF JUDGE SKOTNIKOV



  No jurisdiction — Respondent had no access to Court when proceedings insti-
tuted — Relevance of 2004 Legality of Use of Force cases — Issue of access to
Court not determined in 1996 Judgment — Res judicata not absolute and
exhaustive in incidental proceedings.

   No implied obligation in Genocide Convention for States not to commit geno-
cide — Such unstated obligation unnecessary to engage State responsibility for
genocide — State responsibility engaged when an individual, whose acts are
attributable to the State, commits crime of genocide — Court lacks criminal
jurisdiction necessary to establish whether individuals have committed geno-
cide — Determination by courts and tribunals with such criminal jurisdiction
may provide basis for State responsibility for genocide if they are consistent
with requirements of Genocide Convention — Judgments of ICTY in Krstić and
Blagojević not consistent as based on crime of “aiding and abetting” and involve
findings relating to state of mind of persons not before ICTY — Commission of
genocide at Srebrenica not sufficiently established.



  Duty to prevent interpreted too widely — Only applicable within territory
under a State’s jurisdiction or control — Duty to prevent one of result not
conduct.


                                 JURISDICTION

  In the 2004 Legality of Use of Force cases, the Court has acknowl-
edged a certain legal reality, which exists independently from the wishes
of the Court or the Parties and which cannot be any different in this case :
Serbia and Montenegro had not been a Member of the United Nations,
and consequently, was not a party to the Statute of the Court, before it
was admitted on 1 November 2000 to the United Nations as a new Mem-
ber under Article 4 of the United Nations Charter (see, for example,
Legality of Use of Force (Serbia and Montenegro v. Belgium), Prelimi-
nary Objections, Judgment, I.C.J. Reports 2004, pp. 314-315, para. 91).
On that basis, the Court has concluded that Serbia and Montenegro did
not have access to the Court at the time of institution of proceedings and
for that reason, the Court decided that it had no jurisdiction to entertain
these cases (ibid., pp. 327-328, paras. 127 and 129).
  However, what the Court’s reasoning in the present case means is that,
by application of the principle of res judicata in incidental proceedings,
the Court can create parallel realities : namely, in this case, unlike in the

327

367      APPLICATION OF GENOCIDE CONVENTION (DECL. SKOTNIKOV)


Legality of Use of Force cases, the existence of access to the Court by the
Respondent by virtue of its finding on jurisdiction in the 1996 Judgment
on Preliminary Objections (Application of the Convention on the Preven-
tion and Punishment of the Crime of Genocide, Preliminary Objections,
Judgment, I.C.J. Reports 1996 (II), p. 595).


  The notion that the issue of access by the Respondent to the Court
under Article 35, paragraph 1, of the Statute must be considered as
having been dealt with in the 1996 Judgment, although it undoubtedly
was not, is a further blow to the reality which, according to the Judg-
ment, may be altered as “a matter of logical construction” if the integrity
of the principle of res judicata so requires :
      “the legal complications of the position of the Respondent in rela-
      tion to the United Nations were not specifically mentioned in the
      1996 Judgment. The Court stated . . . that ‘Yugoslavia was bound by
      the provisions of the [Genocide] Convention on the date of the filing
      of the Application in the present case’ (Application of the Conven-
      tion on the Prevention and Punishment of the Crime of Genocide
      (Bosnia and Herzegovina v.Yugoslavia), Preliminary Objections, Judg-
      ment, I.C.J. Reports 1996 (II), p. 610, para. 17), and found that ‘on
      the basis of Article IX of the Convention on the Prevention and
      Punishment of the Crime of Genocide, it has jurisdiction to adjudi-
      cate upon the dispute’ (ibid., p. 623, para. 47 (2) (a)). Since . . . the
      question of a State’s capacity to be a party to proceedings is a matter
      which precedes that of jurisdiction ratione materiae, and one which
      the Court must, if necessary, raise ex officio, . . . this finding must as
      a matter of construction be understood, by necessary implication, to
      mean that the Court at that time perceived the Respondent as being
      in a position to participate in cases before the Court. On that basis,
      it proceeded to make a finding on jurisdiction which would have the
      force of res judicata. The Court does not need, for the purpose of the
      present proceedings, to go behind that finding and consider on what
      basis the Court was able to satisfy itself on the point. Whether the
      Parties classify the matter as one of ‘access to the Court’ or of ‘juris-
      diction ratione personae’, the fact remains that the Court could not
      have proceeded to determine the merits unless the Respondent had
      had the capacity under the Statute to be a party to proceedings
      before the Court.” (Judgment, para. 132.)
         “That the FRY had the capacity to appear before the Court in
      accordance with the Statute was an element in the reasoning of the
      1996 Judgment which can — and indeed must — be read into the
      Judgment as a matter of logical construction.” (Ibid., para. 135.)
   It is obvious that the notion of an “unstated element of the reasoning”
is not compatible with Article 56 of the Statute, which provides that
“[t]he judgment shall state the reasons on which it is based”.

328

368      APPLICATION OF GENOCIDE CONVENTION (DECL. SKOTNIKOV)


  It should also be noted that the part of the 1996 Judgment dealing with
jurisdiction ratione personae concerned only the question of whether the
Applicant and the Respondent were parties to the Genocide Convention,
and the assumption of that Judgment was that the Convention satisfies
the requirement of Article 35, paragraph 2, of the Statute, and thus rep-
resents an independent and sufficient basis for the Respondent’s access to
the Court. This was in line with a provisional view which the Court had
taken in the 1993 Order indicating provisional measures :

      “proceedings may validly be instituted by a State against a State
      which is a party to such a special provision in a treaty in force, but
      is not party to the Statute, and independently of the conditions laid
      down by the Security Council in its resolution 9 of 1946” (Applica-
      tion of the Convention on the Prevention and Punishment of the
      Crime of Genocide, Provisional Measures, Order of 8 April 1993,
      I.C.J. Reports 1993, p. 14, para. 19).
   That is why the Court did not address the uncertain and contradictory
issue of the Respondent’s access to the Court under Article 35, para-
graph 1, either in 1993 or in 1996. However, in the 2004 Legality of Use
of Force Judgments the Court addressed the issue of access under both
Article 35, paragraph 1 and paragraph 2, and stated that the “treaty in
force” clause, contained in paragraph 2, concerns only the treaties which
were in force at the date of the entry into force of the Statute (Legality of
Use of Force (Serbia and Montenegro v. Belgium), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2004, pp. 323-324, para. 113).

  The idea that the parallel reality, created by the Court, is as solid as the
one existing independently from it, is expressed in the Judgment in no
ambiguous terms :
         “However fundamental the question of the capacity of States to
      be parties in cases before the Court may be, it remains a question to
      be determined by the Court, in accordance with Article 36, para-
      graph 6, of the Statute, and once a finding in favour of jurisdiction
      has been pronounced with the force of res judicata, it is not open to
      question or re-examination, except by way of revision under Arti-
      cle 61 of the Statute. There is thus, as a matter of law, no possibility
      that the Court might render ‘its final decision with respect to a party
      over which it cannot exercise its judicial function’, because the ques-
      tion whether a State is or is not a party subject to the jurisdiction of
      the Court is one which is reserved for the sole and authoritative deci-
      sion of the Court.” (Judgment, para. 138.)

   Then, the Court affirms that it cannot possibly be acting ultra vires in
establishing, by applying the principle of res judicata, its own parallel
reality :

329

369      APPLICATION OF GENOCIDE CONVENTION (DECL. SKOTNIKOV)


      “the operation of the ‘mandatory requirements of the Statute’ falls
      to be determined by the Court in each case before it ; and once the
      Court has determined, with the force of res judicata, that it has juris-
      diction, then for the purposes of that case no question of ultra vires
      action can arise, the Court having sole competence to determine
      such matters under the Statute” (Judgment, para. 139).
  The Court’s line of argument is based on the notion of a general find-
ing on jurisdiction reached in incidental proceedings being absolute and
exhaustive in nature (it goes without saying that the Court’s decisions on
specific preliminary objections have the full authority of res judicata).

  However, that clearly was not the view of the Court when it authorized
the Registrar to inform the Respondent that :
         “The Court moreover, as was in fact observed by Serbia and
      Montenegro in the ‘Initiative’ document, and as the Court has
      emphasized in the past, is entitled to consider jurisdictional issues
      proprio motu, and must ‘always be satisfied that it has jurisdiction’
      (Appeal Relating to the Jurisdiction of the ICAO Council, I.C.J.
      Reports 1972, p. 52). It thus goes without saying that the Court will
      not give judgment on the merits of the present case unless it is sat-
      isfied that it has jurisdiction. Should Serbia and Montenegro wish to
      present further argument to the Court on jurisdictional questions
      during the oral proceedings on the merits, it will be free to do so.”
      (Letter of 12 June 2003.)
   The content of this letter was a clear indication to the Parties that no
final decision on jurisdiction had been taken, for it would have been
unthinkable for the Court to say to the Respondent that it was free to
present further argument to the Court on jurisdictional questions without
entertaining a possibility to consider them positively. It would have been
inconceivable for the Court to mention proprio motu action without
having considered the possibility of taking this action, and the further
possibility that the result of this action could be a negative finding on
jurisdiction. Otherwise, the invitation to Serbia and Montenegro to argue
jurisdictional questions in the merits phase would be totally without pur-
pose.
   The letter of June 2003 indicated the admissibility of the objections of
the Respondent to the application of Article 35 of the Statute. Indeed,
the objections to the Court’s jurisdiction were made as a part of the final
submissions and have been rejected by the Court in the dispositif of the
present Judgment.
   The Court’s position is based on the interpretation of the res judicata
principle in incidental proceedings as absolute and exhaustive. This inter-
pretation is a sharp departure from its previous more cautious and
nuanced position on this subject. It comes into conflict with the “non-
exhaustive character of preliminary objection proceedings” (by which

330

370     APPLICATION OF GENOCIDE CONVENTION (DECL. SKOTNIKOV)


“whether or not matters of jurisdiction have been raised at the stage
envisaged for preliminary objections, they may still be raised later, even
by the Court proprio motu” (Shabtai Rosenne, The Law and Practice of
the International Court 1920-2005, Vol. II, p. 876, II.229)). It limits the
right and the duty of the Court to act proprio motu to ensure that at all
stages of the proceedings jurisdiction indeed exists. Finally, as is the case
in this proceeding, it may bring the Court into conflict with legal facts
which are created by entities other than the Court and with its own find-
ings reached in a different case on the very same facts. There is also a
touch of the Court’s own infallibility in its reasoning which is difficult for
me to accept.
   For the reasons stated above, I could not support the conclusion of the
Court as contained in paragraph 1 of the operative clause of the Judg-
ment.


                                   MERITS

   Under Article IX of the Genocide Convention the Court is to settle
disputes between the Contracting Parties, “including those [disputes]
relating to the responsibility of a State for genocide or for any of the
other acts enumerated in Article III”. The underlying logic of the Judg-
ment is that no State can be held responsible for genocide or any of the
other acts enumerated in Article III unless the Genocide Convention
imposes on the Contracting Parties an obligation not to themselves com-
mit genocide and the other acts enumerated in Article III of the Conven-
tion.
   The Judgment states that “[s]ince Article IX is essentially a jurisdic-
tional provision, the Court considers that it should first ascertain whether
the substantive obligation on States not to commit genocide may flow
from the other provisions of the Convention” (Judgment, para. 166). The
Judgment recognizes that “such an obligation is not expressly imposed by
the actual terms of the Convention” (ibid.). Then, according to the logic
of the Judgment, this obligation must be implied in Article I : “the obliga-
tion to prevent genocide necessarily implies the prohibition of the com-
mission of genocide” (ibid.). The Judgment also concludes that the obli-
gation of States to not commit genocide themselves is applicable to the
other acts enumerated in Article III (Judgment, para. 167).

   I do not find this construction sustainable for the following reasons.
   First, the very idea of an unstated obligation is objectionable in
general.
   Second, the “unstated obligation” in question does not fit into the
Convention. The Convention, in its substantive part, deals with the
criminal culpability of individuals. The Judgment addresses this fact and
attempts to reconcile it with the idea of a State’s obligation to not
commit the very criminal acts it undertakes to prevent and punish. This

331

371      APPLICATION OF GENOCIDE CONVENTION (DECL. SKOTNIKOV)


attempt, however, is not persuasive. Nor could it be, since it is simply not
what the Convention actually says.

   Third, the notion of a State’s obligation not to commit genocide, and
the other Article III acts, comes into conflict with the very foundations of
the Genocide Convention since there is no such thing under the Conven-
tion as genocide (or any of the other Article III acts) which is not a crime.
Yet, it is generally accepted that there is no such thing as State criminal
responsibility. The Court, the parties, the International Law Commission
(the ILC), are all in agreement that States do not commit crimes. Con-
sequently, what is achieved by introducing the concept of a State itself
committing genocide is decriminalization of genocide, which as a result is
transformed into an internationally wrongful act. This transformation is
as amazing as it is impossible under the Genocide Convention.

   The Court, while concluding that “the Contracting Parties to the Con-
vention are bound not to commit genocide” makes a clarification that the
Parties are under the obligation not to do so “through the actions of their
organs or persons or groups whose acts are attributable to them” (Judg-
ment, para. 167).
   The Court states that “if an organ of the State, or a person or group
whose acts are legally attributable to the State, commits any of the acts
proscribed by Article III of the Convention, the international responsi-
bility of that State is incurred” (Judgment, para. 179). This is absolutely
true. A State’s responsibility is engaged when a crime of genocide is com-
mitted by an individual whose acts are legally attributable to it. No
“unstated obligation” for States not to themselves commit genocide is
needed for this responsibility to be incurred through attribution.

   Therefore, I cannot accept the Court’s reasoning that, unless the Con-
vention is read as containing an obligation on State parties not to commit
genocide themselves, States would not be “forbidden to commit such acts
through their own organs, or persons over whom they have such firm
control that their conduct is attributable to the State concerned under
international law” (Judgment, para. 166). The ILC stated the obvious
when it said :


        “The State is a real organized entity, a legal person with full
      authority to act under international law. But to recognize this is not
      to deny the elementary fact that the State cannot act of itself. An ‘act
      of the State’ must involve some action or omission by a human being
      or group : ‘States can act only by and through their agents and rep-
      resentatives’.” (Draft Articles on Responsibility of States for Inter-
      nationally Wrongful Acts, with commentaries, 2001, p. 71.)



332

372       APPLICATION OF GENOCIDE CONVENTION (DECL. SKOTNIKOV)


   It would indeed be extraordinary to read the Genocide Convention as
allowing States “as such” to commit genocide, or any of the other Arti-
cle III acts, for their responsibility will be incurred when a crime of geno-
cide is committed by persons capable of engaging State responsibility.
Generally, as a matter of principle, wherever international law criminal-
izes an act, if that act is committed by an individual capable of engaging
State responsibility, the State can be held responsible. The fact that some
international conventions criminalizing certain acts contain “escape
clauses”, as in the cases of the International Convention for the Suppres-
sion of Terrorist Bombings and the International Convention for the
Suppression of Acts of Nuclear Terrorism, excluding armed forces during
an armed conflict from the scope of these conventions 1, only confirms
this principle. This principle is definitely embodied in the Genocide Con-
vention, which first, specifically refers in Article IX to the responsibility
of a State for genocide, a crime committed according to its substantive
part by individuals, and second, reflects the absolute prohibition of geno-
cide under general international law 2. The artificial notion of a State’s
obligation under the Genocide Convention not to commit genocide does
nothing to reinforce this air-tight prohibition.



  There has been some measure of agreement between the Parties on this
point. According to the Respondent
      “for a State to be responsible under the Genocide Convention, the
      facts must first be established. As genocide is a crime, it can only be
      established in accordance with the rules of criminal law, under which
      the first requirement to be met is that of individual responsibility.
      The State can incur responsibility only when the existence of geno-
      cide has been established beyond all reasonable doubt. In addition,
      it must then be shown that the person who committed the genocide
      can engage the responsibility of the State . . .” (CR 2006/18, p. 20,
      para. 38.)
According to the Applicant
      “in the full meaning of the term, genocide is an international crime

  1 See the International Convention for the Suppression of Terrorist Bombings, adopted

by the General Assembly of the United Nations on 15 December 1979, Art. 19, para. 2,
and the International Convention for the Suppression of Acts of Nuclear Terrorism,
adopted by the General Assembly of the United Nations on 13 April 2005, Art. 4, para. 2.
   2 The fact that Article IX is the subject of reservations by a number of States parties,

does not change in any way the absolute character of the prohibition of genocide as
reflected in the Genocide Convention. A reservation to Article IX does not absolve a State
from responsibility for genocide, it only prevents this Court from settling a dispute related
to this responsibility.

333

373      APPLICATION OF GENOCIDE CONVENTION (DECL. SKOTNIKOV)


      which not only engages the criminal responsibility of the individuals
      committing it but also that of the State to which the acts committed
      by individuals, acting de jure or de facto on its behalf, may be
      ascribed” (CR 2006/33, p. 31, para. 44).

   Should the Court have adopted the approach according to which State
responsibility is incurred when the crime of genocide or the other Arti-
cle III crimes are committed by individuals capable of engaging such
responsibility, it would have stayed on the firm ground of the Convention
and would have been perfectly able to make a determination required by
Article IX as to “the responsibility of a State for genocide or for any of
the other acts enumerated in Article III”.
   Article IX widens the scope of dispute settlement beyond the usual
“interpretation and application” (the addition of “fulfilment” is not par-
ticularly significant) to include the responsibility of a State for genocide
and the other Article III acts.

   However, nothing in Article IX suggests that the Court is empowered
to go beyond settling disputes relating to State responsibility and to actu-
ally conduct an enquiry and make a determination whether or not the
crime of genocide was committed.
   The Court simply cannot establish individual responsibility for the
crime of genocide by persons capable of engaging a State’s responsibility
since it lacks criminal jurisdiction.
   In particular, by reason of the lack of criminal jurisdiction, the Court
cannot establish the existence or absence of genocidal intent, since noth-
ing in the Genocide Convention indicates that it deals with genocidal
intent in any other sense than it being a requisite part, a mental element,
of the crime of genocide.
   What the Court can and must do is to make a finding as to whether it
has been sufficiently determined that genocide was committed.
   To make this determination, it would have been sufficient for the
Court in this case to rely on the findings of the International Criminal
Tribunal for the former Yugoslavia (the ICTY), to the extent they are in
conformity with the Genocide Convention, which is the sole basis for
jurisdiction in these proceedings.
   Instead, the Court adopted a position according to which it can itself
make a determination as to whether or not genocide was committed
without a distinct decision by a court or tribunal exercising criminal juris-
diction. The Judgment offers no explanation as to the legal basis of this
position. Rather the Court constructs for itself “the capacity” to do so
(Judgment, para. 181), which is nowhere to be found in the Genocide
Convention.
   The Court asserts that :
         “Any other interpretation could entail that there would be no
      legal recourse available under the Convention in some readily con-

334

374      APPLICATION OF GENOCIDE CONVENTION (DECL. SKOTNIKOV)


      ceivable circumstances : genocide has allegedly been committed
      within a State by its leaders but they have not been brought to trial
      because, for instance, they are still very much in control of the pow-
      ers of the State including the police, prosecution services and the
      courts and there is no international penal tribunal able to exercise
      jurisdiction over the alleged crimes ; or the responsible State may
      have acknowledged the breach.” (Judgment, para. 182.)


   However, reference to the absence of legal recourse under certain cir-
cumstances as an argument au contrario neither supports nor clarifies the
Court’s position. No recourse would be available, for example, when a
State in question has made a reservation to Article IX. As to the above
example about State leaders still in control of their country, on the con-
trary, legal recourse would remain available if the Court was properly
seised ; moreover, the Court, after establishing its jurisdiction on a
prima facie basis, can, if requested, indicate provisional measures of a
binding character. Furthermore, to deal immediately with these circum-
stances an action of the United Nations Security Council, under Chap-
ter VII of the United Nations Charter, would probably be required. As to
the possible unavailability of an international penal tribunal, the Security
Council can establish an ad hoc criminal tribunal, if the State in question
is not party to the Rome Statute of the International Criminal Court,
opened for signature on 17 July 1998. And, of course, should a State
acknowledge its responsibility for genocide before this Court, questions
of establishing whether genocide was committed and whether a Respon-
dent is responsible for it simply would not arise, allowing the Court to
proceed straight to the issue of reparations.

   The proposition that the Court not only determines a State’s respon-
sibility for genocide, but also establishes whether genocide was commit-
ted or not, flows, of course, from the idea of a State’s obligation to not
commit genocide itself, which the Court infers from the Convention.
According to that construction, the Court simply determines the violation
of this “treaty obligation”. Therefore, following that logic, the lack of
criminal jurisdiction is not an impediment at all, since the Court does not
deal with genocide as a crime which, of course, is what it indisputably is
under the Genocide Convention. This approach is inconsistent with both
the Genocide Convention and the Court’s Statute.


   Having stated that it “must itself make its own determination of the
facts which are relevant to the law which the Applicant claims the
Respondent has breached”, the Court acknowledges that “[m]any of the
allegations before the Court have already been the subject of the
processes and decisions of the ICTY” (Judgment, para. 212) and con-
cludes that :

335

375      APPLICATION OF GENOCIDE CONVENTION (DECL. SKOTNIKOV)


      “it should in principle accept as highly persuasive relevant findings
      of fact made by the Tribunal at trial, unless of course they have been
      upset on appeal. For the same reasons, any evaluation by the Tri-
      bunal based on the facts as so found for instance about the existence
      of the required intent, is also entitled to due weight.” (Judgment,
      para. 223.)


   After having thus established in principle a possibility of arriving at
conclusions different to those of this criminal tribunal as to whether or
not genocide was committed, the Court proceeded to examine the allega-
tions which had already been considered and decided on by the ICTY,
thus putting itself potentially on a collision course with the Tribunal.
   This kind of collision of course has not occurred in practice. However,
this does not make the Court’s failure to strike a proper balance under
the Genocide Convention between the Court’s jurisdiction and that of a
criminal tribunal any lesser.
   At the same time, a clear distinction must be made between the Court
conducting its own investigation and coming up with legally binding
findings as to whether genocide was committed, which it cannot do, and
the Court applying the test of the Genocide Convention to the decisions
of the ICTY on genocide, which it must do, given that its jurisdiction is
based solely on the Genocide Convention and the jurisdiction of the Tri-
bunal is based on its Statute. That test is whether the decisions of the
ICTY are consistent with the Genocide Convention. Should a finding of
the ICTY fail that test, the Court must disregard this particular finding in
deciding the case before it.

   Unfortunately, the Court, while applying the test of Genocide Conven-
tion to the decisions of the ICTY, did not do it to the extent necessary.

  The Court concluded that acts of genocide were committed by “mem-
bers of the VRS [Army of the Republika Srpska] in and around Sre-
brenica from about 13 July 1995” (Judgment, para. 297). In reaching this
conclusion the Court relied on the findings of the ICTY in the Krstić and
Blagojević cases (Krstić, IT-98-33-A, Judgment of Appeals Chamber,
19 April 2004 (hereafter “Krstić”) and Blagojević and Jokić, IT-02-60-T,
Judgment of Trial Chamber I, 17 January 2005 (hereafter “Blagojević”)).

   These two individuals (only Krstić’s conviction is final) were convicted
of a crime established by the Tribunal’s Statute (Art. 7, para. 1), but not
recognized by the Genocide Convention, namely aiding and abetting
genocide. As found by the ICTY, neither Krstić nor Blagojević had geno-
cidal intent. (“There was a demonstrable failure by the Trial Chamber to
supply adequate proof that Radislav Krstić possessed the genocidal
intent” (Krstić, para. 134).) The Tribunal, basing itself on its Statute, has
held that persons furnishing aid and assistance can be convicted of aiding

336

376      APPLICATION OF GENOCIDE CONVENTION (DECL. SKOTNIKOV)


and abetting genocide without having genocidal intent. The Genocide
Convention, however, requires genocidal intent for every proscribed act
enumerated in it, which has been recognized by the ICTY itself (Krstić,
para. 142) and has not been disputed by the Parties.


   Consequently, these two — and so far the only — convictions of
charges related to genocide cannot be taken into account by the Court
since its jurisdiction is based solely on the Genocide Convention whereas
these convictions are not.

  Nevertheless, these two Judgments are relevant to the case before the
Court to the extent that they state that genocide occurred in Srebrenica.
Indeed, in the final analysis the whole case in the present Judgment is
made on the basis of this particular finding by the ICTY.

   The question is, however, whether or not this finding has been made
within the specific scope of the Genocide Convention.
   The way the ICTY has dealt, inter alia, with the issue of genocidal
intent suggests that the answer to this question is likely to be negative. In
the Blagojević case the Trial Chamber concluded that Bosnian Serb
forces had intended to destroy the Muslim population of Srebrenica
(Blagojević, para. 677). In the Krstić case the ICTY was slightly more
specific, referring to some members of the VRS Main Staff. The Appeals
Chamber decided that, in concluding that some (unnamed or unknown)
members of the VRS Main Staff intended to destroy the Bosnian Mus-
lims of Srebrenica, the Trial Chamber “did not depart from the legal
requirements for genocide” (Krstić, para. 38).

   Tellingly, the Appeals Chamber did not say that the Trial Chamber
had not departed from the legal requirements of the Genocide Conven-
tion, for, inter alia, it is highly doubtful that, according to the Conven-
tion, genocidal intent, a mental element to be established in criminal
proceedings, can be established without trying (or at the very least iden-
tifying and presenting the necessary proof) a person or persons harbour-
ing it. As a matter of fact, the Tribunal itself has recognized that it is
necessary to have insight into the state of mind of alleged perpetrators in
order to draw the inference that those perpetrators had genocidal intent.

  In the Stakić case it stated :

         “Having heard all the evidence, the Trial Chamber finds that it
      has not been provided with the necessary insight into the state of
      mind of alleged perpetrators acting on a higher level in the political
      structure than Dr. Stakić to enable it to draw the inference that
      those perpetrators had the specific genocidal intent.” (IT-97-24-T,
      Judgment, 31 July 2003, para. 547.)

337

377      APPLICATION OF GENOCIDE CONVENTION (DECL. SKOTNIKOV)


   It is very difficult to reconcile this requirement of “necessary insight
into the state of mind of alleged perpetrators”, which is fully compatible
with the Genocide Convention, and the approach adopted by the ICTY
in the Krstić case :
         “The inference that a particular atrocity was motivated by geno-
      cidal intent may be drawn, moreover, even where the individuals to
      whom the intent is attributable are not precisely identified.” (Krstić,
      para. 34.)
Not only does this approach not appear to be in conformity with the
requirements of the Genocide Convention, it also raises questions related
to the fairness of criminal proceedings and the accuracy of their conclu-
sions. What if, for example, at a later stage, during a possible trial of so
far unnamed members of the VRS Main Staff, the Tribunal, after obtain-
ing the “necessary insight into the state of mind of alleged perpetrators”,
finds that these individuals did not possess genocidal intent ? Or, are these
individuals guilty even before they have been tried ? And, since they are
not, the question remains open as to whether the massacre in Srebrenica
can be qualified as genocide.

   The conclusion of the Court in these circumstances should have been
that the commission of genocide or of the other Article III acts in Sre-
brenica has not been sufficiently established.
   In spite of the difficulties I have with the Court’s interpretation of the
Genocide Convention, as outlined above, as well as, consequently, with
the wording of paragraphs 2, 3 and 4 of the operative clause of the Judg-
ment, I have found myself in a position to vote for these paragraphs since
in substance they do contain the answer to the core question of this case :
the Respondent is not responsible for genocide or any of the other acts
enumerated in Article III. My vote in favour of these paragraphs does
not in any way compromise my position that it has not been sufficiently
established that the massacre in Srebrenica can be qualified as genocide.

  The additional difficulty I have is with the Court’s treatment of the
obligation to prevent under the Genocide Convention, which I find to be
extraordinarily expansive.
  The views of the Applicant presented on the subject of prevention were
quite reasonable :
         “This obligation is expressed in very general and, as it were, intro-
      ductory terms in Article I, which closely follows the wording of the
      title of the Convention. Later provisions, in Articles IV to VIII, add
      a whole series of specific details and clarifications essential to its
      implementation. However, these further provisions focus primarily
      on punishment, while rules on prevention are scantly developed.



338

378      APPLICATION OF GENOCIDE CONVENTION (DECL. SKOTNIKOV)


         It is true, however, that no precise boundary can be established
      between prevention and punishment. First, it is well known that a
      well-organized system of enforcement, capable of imposing penalties
      proportionate to the seriousness of offences, plays a very important
      preventive role ; and secondly, effective prevention calls for the pun-
      ishment of any acts preparatory to genocide (such as conspiracy to
      commit genocide or attempted genocide, etc.), or again acts consti-
      tuting incitement to commit genocide. In other words, the punish-
      ment of most of the so-called ‘ancillary’ acts identified in Article III
      of the Convention . . . plays a definite, though obviously non-
      exhaustive, role in the area of prevention.” (CR 2006/11, p. 16,
      paras. 1-2.)

         “The lack of territorial limitations on the obligation to prevent
      and punish the crime of genocide, which [the Court] highlighted in
      1996, means therefore that a State party to the Convention must dis-
      charge this obligation even outside its sphere of territorial sover-
      eignty, when it exercises — whether legally or illegally — effective
      control over a territory outside its borders by assuming prerogatives
      of public authority in that territory.” (Ibid., p. 20, para. 12.)

The Respondent did not challenge this approach. On its part it was said
that “[p]reventive measures would be legislation directed against geno-
cide” (CR 2006/20, p. 21, para. 343). And that,
      “the Genocide Convention can only apply when the State concerned
      has territorial jurisdiction or control in the areas in which the
      breaches of the Convention are alleged to have occurred” (CR 2006/
      16, p. 15, para. 20).
  Accordingly, there was no dispute between the Parties about the inter-
pretation of the duty to prevent. However, the Court has chosen to come
up with an initiative on the subject stating that “the duty to prevent
places States under positive obligations, to do their best to ensure that
such acts do not occur” (Judgment, para. 432) and adding that,
      “a State may be found to have violated its obligation to prevent even
      though it had no certainty, at the time when it should have acted,
      but failed to do so, that genocide was about to be committed or was
      under way ; . . . it is enough that the State was aware, or should
      normally have been aware, of the serious danger that acts of geno-
      cide would be committed” (Judgment, para. 432).

   The Court thus equates the notion of “due diligence” with the duty to
prevent under the Genocide Convention and applies it to the inter-
national arena where various States having varying capacities “to influence
effectively the action of persons likely to commit, or already committing,

339

379     APPLICATION OF GENOCIDE CONVENTION (DECL. SKOTNIKOV)


genocide” (Judgment, para. 430), each within its capacity “to influence”
must do their best to ensure that acts of genocide do not occur.


   This may be seen as a commendable appeal to the nations of the world
to do all they can to prevent genocide but it is not a proper interpretation
of the Convention according to customary international law, as reflected
in Articles 31 and 32 of the Vienna Convention on the Law of Treaties.
The content which the Court provides for the obligation to prevent
(rather than interpreting it) represents a political statement which is
clearly outside the specific scope of the Genocide Convention.

   What the Court should have said on the subject is, in my opinion, the
following : a State fails its duty to prevent under the Genocide Conven-
tion if genocide is committed within the territory where it exercises its
jurisdiction or which is under its control. Even if the perpetrators are not
its organs or persons capable of engaging its responsibility under custom-
ary international law, the failure is still there. Even if the State in ques-
tion takes the exhaustive measures required by the Convention, such as
enactment of relevant legislation, should genocide occur within the terri-
tory under its jurisdiction or control, it still fails its duty to prevent. The
duty to prevent is a duty of result and not one of conduct.


   Instead the Court has introduced a politically appealing, but legally
vague, indeed, hardly measurable at all in legal terms, concept of a duty
to prevent with the essential element of control being replaced with a
highly subjective notion of influence. I do not think that the Court’s
interpretation of the duty to prevent as a duty of conduct and not one of
result (Judgment, para. 430), which is a logical element of the above-
mentioned concept, is a service to the cause of preventing genocide.

   Consequently, I could not support the conclusion of the Court as con-
tained in paragraph 5 of the operative clause. In addition, my negative
vote on this paragraph also reflects my position, as outlined above, that it
has not been sufficiently established that the massacre in Srebrenica can
be qualified as genocide.
   For the latter reason, I could not support the finding of the Court con-
tained in paragraph 7 of the operative clause as to the Respondent’s non-
compliance with the provisional measures ordered by the Court on
8 April and 13 September 1993. However, I hold the view that the
authorities of the Federal Republic of Yugoslavia did not act on these
Orders as they should have. Should they have done so, this could have
had an effect of averting many of the atrocities other than genocide. The
fact that these atrocities occurred in Bosnia and Herzegovina during the
relevant period has not been denied by the Respondent.
   I supported the finding contained in paragraph 6 since the Respondent

340

380     APPLICATION OF GENOCIDE CONVENTION (DECL. SKOTNIKOV)


has failed to provide the Court with a clear-cut statement that it has done
all in its power to apprehend and transfer Ratko Mladić, indicted for
genocide and complicity in genocide, for trial by the ICTY.

  I agree with the Court’s decision in paragraph 8 of the operative clause
as to the Respondent’s obligation to co-operate with that Tribunal in
respect of individuals accused of genocide or any of the other acts pro-
scribed by Article III of the Convention.

                                          (Signed) Leonid SKOTNIKOV.




341

